Littlejohn, Justice
(concurring and dissenting) :
The opinion of Mr. Justice Bussey holds Ordinance No. 20, relative to alcoholic liquors, invalid. I limit my concurrence to this part of the opinion to the result only. The facts prior to the arrest are in dispute and are unnecessary to disposition of the issue. I would limit the opinion to a simple legal holding that the ordinance is void by reason of legislative action subsequent to the passage of the ordinance.
I concur in that part of the opinion which holds that “abuse” of, or “interference” with any officer “in any manner, by word or act” as included in Ordinance No. 102 is unconstitutional. In my view there remains a valid ordinance and a proscription against any person assaulting or resisting a police officer in the discharge of his duty.
The case should be sent back for a new trial on the issue of whether the defendant resisted arrest. The evidence hereafter recited makes a jury issue for retrial. Chief of Police Cooley testified :
“When I reached my hand, he just brushed my hand back, squeezed in front of me and closed the boot.”
“He started bucking, trying to get away from me.”
“Well, me and him had a scuffle, yes, sir.”
“I didn’t put the grabs, the clamps, ever what you call them, on him until I got him to the car. I turned him loose and tried to get him to get in. He wouldn’t get in and I told him if he didn’t get in, we were going to have to get him for resisting arrest and he would not get in. Me and Mr. Cannon both were trying to get him in and I put the grabs on him and that’s when he got in.”
*42Witness Shaw testified as follows:
“Yes, sir, Mr. Cooley just about had to carry him to the car. When they got him to the car, they couldn’t get him in the car and officer Cannon helped get him in the car and they carried him to City Hall.”
Witness Taylor testified as follows:
“Well, that would be a hard proposition to say because whenever he told him he was under arrest, I stepped back because he told him he couldn’t arrest him.”
“Oh, he had plenty of assistance to get to the police car.”
During the course of the trial counsel for the Town of Honea Path, over objection, brought out violations of the law by the defendant in 1935 in Missouri, and in California in 1941. A witness may be cross examined as to crimes involving moral turpitude, but such is not permitted when too remote in point of time. These offenses were too remote, and I would order a new trial on the resisting arrest issue because of the court’s failure to exclude the testimony. The fact that the town’s liquor ordinance was invalid does not mean that the arrest was illegal. The defendant could have been charged with violation of the State statute regulating possession of alcoholic beverages. I therefore concur in result in part, concur in' part, and dissent in part.